Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-5 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Forgang et al. (Pub NO. US 2011/0025336 A1; hereinafter Forgang) in view of McGregor et al. (Pub NO. US 2010/0018304 A1; hereinafter McGregor).
Regarding Claim 1, Forgang teaches an apparatus (Apparatus in Fig. 1-Fig. 3; See [0023]-[0030]) for determining, by electrical tomography (See [0015]), vertical profile of an electrical property of interest of material(s) present in a target volume in a container (volume of target 10 in container 12 in fig. 1; See [0023]-[0025]) on the basis of measurements of a measurable electrical quantity (electrical quantity is resistivity; See [0015]) dependent on said electrical property of interest (See [0015]), the apparatus comprising a measurement probe (30-1 to 30-6 in Fig. 2; See [0024]-[0026]) arranged to be positioned at a plurality of different, vertically separate measurement levels in a target volume (probes 30-1 to 30-6 are arranged vertically separate; See abstract, [0024]-[0026]) to carry out the measurements of the measurable electrical quantity (resistivity; See [0025]) at the different measurement levels (electrodes 30’s in fig. 2 has top electrode 34 and bottom electrode 36 n Fig. 3, therefore different measurement levels; See [0034]-[0038]), the measurement probe comprising a plurality of measurement elements each having an interface surface arranged to be (See Fig. below), with the measurement probe positioned within the target volume (measurement probes 30’s in target volume 12 in Fig. 2; See [0024]-[0028]), in measurement connection with the material(s) present in the target volume (probes 30’s in fig. 2 have connection with materials inside target volume 12 in Fig. 2; See [0023]-[0024]); each interface surface having a size, a shape (pads can be larger or smaller therefore pad’s sizes and shapes can be varied; See[0025]), and a rotational position (pad’s are rotating and therefore at different positions of pad’s rotational position also varies; See [0015], [0025]-[0028]); a measurement path for measurement of the measurable electrical quantity being formed (See measurement path in Fig. below), with the measurement probe in use, between two interface surfaces, the measurement path being 
the locations, rotational positions, shapes, and sizes of the interface surfaces of the plurality of measurement elements being selected to provide at least two different measurement paths differing from each other in one or more of said sizes of, shapes of, rotational positions of, and distances between the associated interface surfaces (See [0025]-[0030]), the apparatus further comprising 
a computing system configured to determine a vertical profile of an electrical property interest of material(s) (vertical profile is azimuthal resistivity; See [0025]) present in a target volume (target volume 12 in Fig. 2; See [0025]) on the basis of measurements of a measurable electrical quantity dependent on said electrical property of interest (electrical resistivity; Se [0025]) carried out at different levels by the measurement probe (different levels of probes 34/36 in Fig. 3; See [0026]-[0027]); the measurements being carried out, at least for one measurement level, via at least two different measurement paths (two different path one is transmitter and another is receiver; See [0025]-[0028]); 

    PNG
    media_image1.png
    818
    925
    media_image1.png
    Greyscale


McGregor teaches regarding borehole (See abstract) wherein determining the profile of the electrical property of interest comprises determining an effect of possible contaminant (See [0009]-[0010]), accumulated on the interface surface of a measurement element (exhaust port is the surface; See [0010]), on the measurements on the basis of the measurements of the measurable electrical quantity (contamination depends on resistivity; See [0009]-[0010], [0025], [0032]) via the at least two different measurement paths (two different paths of 123 and 125 in fig. 3; See [0028]-[0029]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Forgang by determining the profile of the electrical property of interest comprises determining an effect of possible contaminant, accumulated on the interface surface of a measurement element, on the measurements on the basis of the measurements of the measurable electrical quantity via the at least two different measurement paths, as taught by McGregor in order to a plurality of resistivity measurements is made at the formation tester pad and virgin formation fluid at or in the vicinity of the formation tester tool pad is determined from the rate of change of the plurality of measurements (McGregor; [0001]).
Regarding Claim 2, Forgang in view of McGregor teaches the apparatus as defined in claim 1. Forgang further teaches the distance between two interface surfaces along the surface of the measurement probe being defined by a connecting line, wherein the connecting lines associated to the at least two different measurement paths extend at a non-zero angle relative to each other (See two different connecting lines of different measurement paths where angle between two lines is non-zero because there are angle between two lines).

    PNG
    media_image1.png
    818
    925
    media_image1.png
    Greyscale

Regarding Claim 3, Forgang in view of McGregor teaches the apparatus as defined in claim 1. Forgang further teaches the measurement probe having a principal axis and being arranged to be positioned at the different measurement levels with the principal axis oriented substantially vertically (See Fig. below).

    PNG
    media_image2.png
    896
    894
    media_image2.png
    Greyscale

Regarding Claim 4, Forgang in view of McGregor teaches the apparatus as defined in claim 3. Forgang further teaches wherein the interface surfaces of the measurement elements are positioned so as to lie at two or more different planes lying perpendicularly to the principal axis (See Fig. below).

    PNG
    media_image3.png
    896
    903
    media_image3.png
    Greyscale

Regarding Claim 5, Forgang in view of McGregor teaches the apparatus as defined in claim 3. Forgang further teaches wherein the interface surface of a measurement element has a width in a direction perpendicular to the principal axis, and a length in a direction parallel to the principal axis, the length of the interface surface being substantially larger than the width, for example, at least twice the width (See Fig. below).

    PNG
    media_image4.png
    856
    929
    media_image4.png
    Greyscale

Regarding Claim 7, Forgang in view of McGregor teaches the apparatus as defined in claim 1. Forgang further teaches comprising an anchoring arrangement for being anchored in a support structure of a container having the target volume in it, the measurement probe being connected to the anchoring arrangement (See Fig. below) so as to be vertically movably suspended therefrom (probe is moving 360 degree therefore vertically moving; See [0015]).

    PNG
    media_image5.png
    870
    927
    media_image5.png
    Greyscale


Regarding Claim 8, Forgang in view of McGregor teaches the apparatus as defined in claim 1. Forgang further teaches wherein the electrical property of interest is electrical admittivity, permittivity, or resistivity (conductivity is resistivity; See [0024-[0026]).
Regarding Claim 9, Forgang teaches a computing system (computer 24 in Fig. 1; See [0023]) configured to determine a vertical profile of an electrical property of interest of material(s) (vertical profile is azimuthal resistivity; See [0024]-[0025]) present in a target volume on the basis of measurements (volume of target 10 in container 12 in fig. 1; See [0023]-[0025]) of a measurable electrical quantity (See [0015]) dependent on said electrical property of interest (electrical quantity is resistivity; See [0015]), carried out at different measurement levels by a measurement probe arranged to be positioned at a plurality of different, vertically separate measurements levels in the target volume (probes 30-1 to 30-6 are arranged vertically separate; See abstract, [0024]-[0026]) to carry out the measurements of the measurable quantity at the different measurement levels (electrodes 30’s in fig. 2 has top electrode 34 and bottom electrode 36 n Fig. 3, therefore different measurement levels; See [0034]-[0038]), the measurement probe comprising
a plurality of measurement elements each having an interface surface arranged to be (See Fig. below), with the measurement probe positioned within the target volume (measurement probes 30’s in target volume 12 in Fig. 2; See 
the locations, rotational positions, shapes, and sizes of the interface surfaces of the plurality of measurement elements being selected to provide at least two different measurement paths differing from each other in one or more of said sizes of, shapes of, rotational positions of, and distance between the associated interface surfaces (See [0025]-[0030])
the measurements being carried out, at least for one measurement level, via at least two different measurement paths; wherein determining the profile of the electrical property of interest (vertical profile is azimuthal resistivity; See [0025]).

    PNG
    media_image1.png
    818
    925
    media_image1.png
    Greyscale


McGregor teaches regarding borehole (See abstract) comprises determining an effect of possible contaminant accumulated on the interface surface of a measurement  element (See [0009]-[0010]; exhaust port is the surface; See [0010]), on the measurements on the basis of the measurements of the measurable electrical quantity via the at least two different measurement paths (contamination depends on resistivity; See [0009]-[0010], [0025], [0032]; two different paths of 123 and 125 in fig. 3; See [0028]-[0029]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Forgang by determining an effect of possible contaminant accumulated on the interface surface of a measurement  element, on the measurements on the basis of the measurements of the measurable electrical quantity via the at least two different measurement paths, as taught by McGregor in order to a plurality of resistivity measurements is made at the formation tester pad and virgin formation fluid at or in the vicinity of the formation tester tool pad is determined from the rate of change of the plurality of measurements (McGregor; [0001]).

Regarding Claim 10, Forgang in view of McGregor teaches an electrical tomography (See [0015]) method for determining a vertical profile of an electrical property of interest of material(s) (Forgang’s vertical is azimuthal; See  [0024]) present in a target volume in a container on the basis of measurements of a measurable electrical quantity dependent on said electrical property of interest (Forgang’s volume of target 10 in container 12 in fig. 1; See [0023]-[0025]), carried out at a plurality of different measurement levels (Forgang’s electrodes 30’s in fig. 2 has top electrode 34 and bottom electrode 36 n Fig. 3, therefore different measurement levels; See [0034]-[0038]) by an apparatus as defined in claim 1 the measurements being carried out, at least for one measurement level, via at least two different measurement paths (Forgang’s two different path one is transmitter and another is receiver; See [0025]-[0028]); wherein determining the profile of the electrical property of interest comprises determining an effect of possible contaminant (McGregor; See [0009]-[0010]), accumulated on the interface surface of a measurement elements on the measurements (McGregor’s exhaust port is the surface; See [0010]), on the basis of the measurements of the measurable electrical quantity (McGregor’s contamination depends on resistivity; See [0009]-[0010], [0025], [0032]) via the at least two different measurement paths (two different paths of 123 and 125 in fig. 3; See [0028]-[0029]).
Regarding Claim 11, Forgang in view of McGregor teaches the method as defined in claim 10. Forgang further teaches wherein the electrical property of interest is electrical admittivity, permittivity, or conductivity (conductivity is resistivity; See [0024-[0026]).
Regarding Claim 12, Forgang in view of McGregor teaches the method as defined in claim 10. Forgang further teaches wherein the target volume comprises oil, and the electrical property of interest is dependent on water content of the oil (See [0014]).
Regarding Claim 13, Forgang in view of McGregor teaches a computer program (computer 24 in Fig. 1; See [0023]) product comprising program code instructions which (See [0024]), when executed by a processor (See [0042]), cause the processor to perform the method according to claim 10.
Regarding Claim 14, Forgang in view of McGregor teaches the computer program product as defined in claim 13, stored on a computer-readable medium (computer 24 in Fig. 1; See [0023]-[0024], [0042]).
4.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Forgang in view of McGregor further in view of Harrigan et al. (Pub NO. US 2011/0198078 A1; hereinafter Harrigan).
Regarding Claim 6, Forgang in view of McGregor teaches the apparatus as defined in claim 1. Forgang in view of McGregor is silent about wherein the measurement probe comprises an electrically insulating layer covering the interface surfaces of the measurement elements.


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Forgang and McGregor by the measurement probe comprises an electrically insulating layer covering the interface surfaces of the measurement elements, as taught by Harrigan in order to prevent short circuit (Harrigan; [0066]).


Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a. Gisolf et al. (Pub NO. US 2017/0067338 A1) discloses Downhole Filtrate Contamination Monitoring with Corrected Resistivity.


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 





/ZANNATUL FERDOUS/Examiner, Art Unit 2867                                                                                                                                                                                                        


/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858